Citation Nr: 1751846	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  11-09 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher rating for residuals of thoracic spine strain (spine disability), currently evaluated as 20 percent disabling prior to June 1, 2011 and as 10 percent disabling thereafter, to include the propriety of the reduction.

2.  Entitlement to a higher rating for migraine headaches, evaluated as 30 percent disabling prior to February 2, 2010, and as 50 percent disabling thereafter.

3.  Entitlement to a higher rating for residuals of a left fifth metatarsal fracture, currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable rating for sinusitis.

5.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU). 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from April 1984 to March 1992.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that continued the previously assigned 30 percent rating for migraine headaches, 20 percent rating for back disability, 10 percent rating for the left fifth metatarsal fracture, and noncompensable rating for sinusitis.

A March 2011 rating decision granted a 50 percent rating for the Veteran's service-connected migraine headaches from February 2, 2010, and reduced the rating for her back disability from 20 percent to 10 percent from June 1, 2011.  A February 2012 rating decision denied entitlement to a TDIU.

In light of the March 2011 reduction, the Board has recharacterized the issue on appeal.

In August 2017, the Veteran testified during a hearing before the undersigned Veterans Law Judge that was conducted by videoconference.  A transcript of the hearing is of record.  The Veteran was represented by an attorney at her hearing but, in October 2017, she appointed the Disabled American Veterans as her representative.  See 10/12/17 VBMS VA 21-22 Appointment of Veterans Serv. Org. as Claimant Rep; 12/14/12 VBMS VA 21-22.

The issues of entitlement to special monthly compensation due to the Veteran's care-giving of a dependent parent and an earlier effective date for additional compensation for a dependent child (earlier, apparently, than January 23, 2010) have been raised by the record in June 2012 and January 2010 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See 6/8/12 VBMS VA 21-4138 Statement in Support of Claim; 2/2/10 VBMS VA 21-4138 Statement in Support of Claim; see also 1/12/10 VBMS Notification Letter.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to increased ratings for migraine headaches, back, and left foot disabilities, and a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On August 17, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, at her Board hearing, that a withdrawal of her appeal for a compensable rating for sinusitis is requested.

2.  In the March 2011 rating decision, the RO reduced the disability evaluation assigned to the Veteran's service-connected thoracic spine strain disability from 20 percent disabling to 10 percent disabling, effective June 1, 2011, resulting in a reduction of her combined disability rating from 70 percent to 60 percent and thus constituting a change in benefits received.  The rating reduction did not comply with applicable law and regulations.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant have been met as to the claim for a compensable rating for sinusitis.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The reduction of the disability evaluation for the Veteran's thoracic spine strain disability, from 20 percent to 10 percent, effective June 1, 2011, was not proper.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 3.105 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn her appeal as to her claim for a compensable rating for sinusitis and, hence, there remain no allegations of errors of fact or law for appellate consideration as to that matter.  See 8/17/17 VBMS Hearing Transcript, page 2.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II. Rating Reduction

A rating reduction is the result of a course of action taken by VA, and not a claim by the Veteran.  When the propriety of a rating reduction is at issue, the focus is on the actions of the RO in effectuating the reduction, both in terms of compliance with the special due process considerations applicable to reductions, and in terms of whether the evidence at the time of the decision reducing the evaluation supported the reduction.  In most cases, violations of the set of due process considerations applicable to rating reductions, or failure of the evidence to meet the standards for reducing an evaluation, render the underlying reduction void ab initio, rather than merely voidable.  The burden is on VA to justify a reduction in a rating.  See Brown v. Brown, 5 Vet. App. 413 (1993) (finding that the Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted).

The Board notes that there are specific procedural requirements applicable to rating reductions.  If a reduction in the evaluation is considered warranted and the lower evaluation would result in a reduction or discontinuance of the compensation payments currently being made, the RO must issue a rating proposing the reduction and setting forth all material facts and reasons.  38 C.F.R. § 3.105 (e).  A period of 60 days is allowed for response.  Id.  The RO must notify the beneficiary that he or she will be given 60 days to present evidence to show that compensation payments should be continued at the present level.  Id.  Additionally, the beneficiary must be notified as to the right to a predetermination hearing.  38 C.F.R. § 3.105 (i).  Furthermore, the effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105 (e).

In this case, reduction notification procedures were required as the March 2011 rating decision that implemented the rating reduction, because it changed the Veteran's overall disability rating from 70 percent to 60 percent, effective June 1, 2011.  The special procedural requirements outlined in 38 C.F.R. § 3.105 (e) and (i) were therefore applicable in this case.

The record shows that none of the reduction notification procedures outlined in 38 C.F.R. § 3.105(e) were followed.  In fact, in the March 2011 rating decision, the RO stated that "[t]his reduction is being made at this time without giving you due process as it will not result in a reduction of the total benefits you are being paid."  See 3/16/11 VBMS Rating Decision-Narrative, page 6. 

Here, the Veteran's overall disability rating as a result of the reduction changed, and the due process protections of 38 C.F.R. §  3.105 (e) and (i) were not satisfied.  The Board finds that the March 2011 rating reduction of the Veteran's back disability from 20 percent to 10 percent, effective June 1, 2011, is void ab initio, and the 20 percent rating for her back disability must be restored beginning June 1, 2011. 


ORDER

The appeal as to the claim for a compensable rating for sinusitis is dismissed.

The reduction in evaluation for the thoracic spine strain disability was not proper; restoration of the 20 percent evaluation is granted, effective June 1, 2011.


REMAND

Left Foot and Back Disabilities

In her March 2011 substantive appeal, the Veteran objected to the adequacy of her February 2010 VA examination, and noted that she was examined by a nurse practitioner who was inexperienced in orthopedics.  See 4/1/11 VBMS VA 9 Appeal to Board of Appeals.  The Veteran was scheduled for a new VA examination in January 2012 but failed to appear.  See 1/27/12 VBMS VA Examination.

During her August 2017 Board hearing, the Veteran explained that she missed the January 2012 VA examination due to a migraine headache that rendered her unable to drive.  See August 2017 Board hearing transcript at page 12.  She called the medical facility and explained her absence but the examination was not rescheduled.

The Veteran testified that her back disability caused "severe impingement."  Id. at 10.  It was not improved (in 2011) when the rating was decreased to 10 percent.  Id. at 4.  She believed her back disability had worsened in that she lost flexibility and stated that she was last treated at the Tallahassee VA outpatient facility the previous week.  Id. at 5-6.  As to her left foot disability, the Veteran reported that she had foot surgery to remove a bone spur in 2012 or 2013 at the Lake City VA that "damaged nerves" and she now limped and had intermittent sharp "electrical pain".  Id. at 16-17.  She also had left foot drop that caused her to trip.  Id. at 19.  The Veteran was scheduled to see a VA podiatrist on August 25th.  

The Veteran was last examined for her back and foot disabilities in February 2010 and March 2011, respectively, and provided good cause for failing to appear at the January 2012 VA examination.  She now describes worsening foot and back symptoms that suggest neurologic involvement.  Given the evidence of a change in the conditions, she is entitled to new examinations to determine the current severity and all orthopedic and neurologic manifestations of her foot and back disabilities.  See e.g., Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

There also appear to be relevant VA treatment records that need to be obtained.  The claims file contains records regarding the Veteran's VA medical treatment dated to March 2015.  See 3/3/15 VBMS Medical Treatment Record Government Facility.  At her hearing, she reported VA medical treatment through August 2017.  See August 2017 Board hearing transcript at page 6.  In August 2017, she requested VA to obtain records of her treatment at the VA medical centers (VAMC) in Tallahassee and Gainesville, including the Gainesville Pain Clinic, and the Tallahassee Outpatient Clinic (OPC), since January 2015.  See 8/25/17 VBMS VA 21-4138 Statement in Support of Claim.  Recent medical records regarding the Veteran's treatment at the VAMCs in Lake City, Gainesville, and Tallahassee, including the Tallahassee OPC, since March 2015, should be obtained.

TDIU

The Veteran contends that she is unable to work as a medical transcriptionist and coder due to migraine headaches and back strain.  See 9/26/17 VBMS VA 21-4138 Statement in Support of Claim; 4/5/11 VBMS VA 21-8940 Veterans Application For Increased Compensation Based on Unemployability.  She had migraine headaches 3 to 5 times a month that lasted approximately 2 to 3 days and incapacitated her.  See August 2017 Board hearing transcript, pages 21-22.  The Veteran could be incapacitated up to 15 days a month if she had 5 headaches that lasted 3 days, that did happen.  Id. at 22.  She also had to elevate her left foot every 30 to 45 minutes and had trouble sitting for prolonged periods and ascending stairs.  Id. at 23.  The Veteran had "white brain matter" caused by her headaches, that was demyelinization, and affected her memory and ability to focus and comprehend simple tasks.  Id. at 23.  She last worked on October 6, 2006.  Id. at 27.

A March 2011 VA examiner recorded the Veteran's report that she was unemployed since 2006 because she lost her job, could not find another one, and lived far away.  See 3/4/11 VBMS VA Examination, page 4.

In the case of a claim for a TDIU, the duty to assist requires that VA obtain an opinion on what effect the Veteran's service-connected disabilities have on her ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In light of the foregoing, the Board finds that the Veteran should be assessed by vocational rehabilitation specialist.  See June 2016 VR&E Service Bulletin at 6-7.

The Veteran does not meet the percentage requirements for a TDIU prior to February 2, 2010, but VA policy is to grant that benefit in all cases where service connected disabilities prevent a veteran from engaging in gainful employment consistent with his or her education and occupational experience.  38 C.F.R. § 4.16 (a), (b) (2017).  The Board cannot grant TDIU in the first instance where a veteran fails to meet the percentage requirements, but must first insure that the claim is referred to VA's Director of Compensation Service for initial consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Migraine Headaches

In her May 2009 notice of disagreement (NOD), the Veteran disagreed with the March 2009 rating decision that continued the rating assigned for her service-connected migraine headaches.  See 5/18/09 VBMS VA 21-4138 Statement in Support of Claim.  The March 2011 rating decision assigned a 50 percent rating for the disability from February 2, 2010 and, at that time, the RO stated that its action "favorably resolved this issue on appeal."  The March 2011 statement of the case (SOC) does not address the Veteran's claim for an increased rating for migraine headaches.  Similarly, supplemental statement of the cases in March 2011 and March 2015 also fail to include the headache claim.  The Veteran did not withdraw her appeal in writing.  38 C.F.R. § 20.204.  The Board is required to remand this issue so that a SOC can be provided.  Manlincon v. West, 12 Vet. App. 238 (1999).
In so doing, it is noted that a rating higher than 50 percent for headaches is available on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (2017).

Accordingly, the case is REMANDED for the following action:

1. Issue a SOC regarding the matter of entitlement to higher rating for migraine headaches, evaluated as 30 percent disabling prior to February 2, 2010, and as 50 percent disabling thereafter.  Do not certify or return this issue to the Board unless the Veteran submits a timely substantive appeal.

2. Obtain all medical records regarding the Veteran's treatment at the Lake City, Gainesville, and Tallahassee VAMCs, including the Tallahassee OPC, since March 2015.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to her claims.

3. After completing the development requested above, schedule the Veteran for a new VA examination of her thoracic spine and left metatarsal disabilities, to evaluate the current severity and all orthopedic and neurologic manifestations of her residuals of thoracic spine strain and left fifth metatarsal fracture and that measures both active and passive range of motion and in weight bearing and non-weight bearing, as applicable.  The claims file should be reviewed by the examiner.

This should include an examination to determine all neurologic abnormalities that result from the Veteran's thoracic and left foot disabilities.

a. The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination for the thoracic spine and left foot disabilities.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. 

b. The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance. 

c. The examiner should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion of the thoracic spine and left fifth metatarsal disabilities.  Such estimate can be based on the Veteran's description of her limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.  Indeed, recent caselaw has held that mere lack of opportunity to observe a flare up is an insufficient basis for not estimating additional functional limitation.

d. If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

e. The examiner is asked to estimate what the Veteran's passive range of motion would have been at the time of the prior examinations in March 2011 (left foot), February 2010 (spine), and November 2008 (spine and left foot).  If this cannot be done, the examiner should explain why and further indicate how far back in time the current findings could be deemed relevant. 

f. Findings should also be made with regard to neurologic impairment, including impingement, affecting the left foot and thoracic spine, if any.  The nerves affected or seemingly affected should be identified and the impairment for each should be characterized as "mild," "moderate," "moderately severe," or "severe" incomplete paralysis, or complete paralysis.

g. The examiner should provide a full description of the effects the thoracic spine strain and residuals of the left fifth metatarsal fracture have had on the Veteran's ordinary activities over the course of the appeal period (since 2008), if any. 

h. If the examiner cannot provide an opinion without resorting to speculation, he or she should explain whether the inability to provide the needed opinion is due to the need for additional evidence; the limits of current medical knowledge; or the limits of the examiner's medical knowledge.

4. Request a Veteran's Health Administration Vocational Rehabilitation Specialist conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities on her ability to function in an occupational setting.  If a VHA vocational rehabilitation specialist is not available, then request an appropriate qualified clinician/technical expert to provide the evaluation (this can be a records review - NO physical examination is necessary).  The claims file, to include this remand should be reviewed by the specialist in order to become familiar with her pertinent medical history. 

a. The specialist should assess the functional impairment caused by the Veteran's service-connected disabilities (thoracic spine, headache, sinusitis, and left fifth metatarsal disabilities) on her ability to work.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider hers age or the impairment caused by her nonservice-connected disabilities.  As appropriate, the specialist should identify (provide examples of) the types of employment that would be inconsistent with the Veteran's service-connected disabilities (in light of her education and work experience) and any types of employment that would remain feasible despite the service-connected disabilities.

b. A comprehensive rationale for all opinions expressed must be provided in the report.

5. If, after completion of the above development, the Veteran still does not meet the percentage requirements for a TDIU prior to February 2, 2010, refer the claim to VA's Director of Compensation Service for adjudication in accordance with 38 C.F.R. § 4.16 (b).  If the Veteran perfects an appeal of her claim for an increased rating for migraine headaches, refer her claim for consideration of a rating in excess of 50 percent on an extra-schedular basis under 38 C.F.R. § 3.321(b).

6. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


